DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2020 and 12/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 18 is objected to because of the following informalities:  “Date Code” appears to be a typographical error and where the phrase was intended to be --Data Code--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 20120224743 A1) in view of Kiliccote (US 20060196950 A1).
Regarding claim 1, Rodriguez discloses (Fig. 12) a smartphone-based reader comprising the method of: using an augmented reality trigger in an image to initiate an augmented reality experience (¶284; ¶474; ¶608, ¶614).
Rodriguez does not explicitly disclose locating portions of Data Code arrange in a plurality of locations within the image, the Data Code being located through processing of information generated by the augmented reality trigger, and combining each of the Data Code portions for processing as a unified Data Code.
Kiliccote teaches (Fig. 14) teaches a method and system for creating and using redundant and high capacity barcodes comprising: locating portions of Data Code arrange in a plurality of locations within the image, the Data Code being located through processing of information generated by a trigger (¶57; sub-areas are found through the master finder pattern), and combining each of the Data Code portions for processing as a unified Data Code (¶57 - Composite barcode 1400 can further include sub-areas 1420 that each can represent a separate data chunk).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the augmented reality trigger of Rodriguez as the composite barcode taught by Kiliccote in order to increase data and to aid in successfully recognizing and reliably decoding the barcode (Kiliccote: ¶47
Regarding claim 2, Rodriguez modified by Kiliccote teaches the method of claim 1 and further teaches a data set including location information to locate each of the Data Code portions (Kiliccote: ¶57).
Rodriguez modified by Kiliccote, as applied to claim 1 above, does not explicitly teach wherein the augmented reality experience is stored in the data set.
Rodriguez teaches: sensing identification information (e.g., from an RFID or NFC chip on the device, or from a barcode or watermark on associated signage) (¶314).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that since “In accordance with this second aspect, the augmented reality experience may be stored in a data set. The data set may be stored on a device such as smartphone, tablet computer or any other augmented reality enabled device. The data set may be stored in a cloud-based storage system” (see Specification, [0018]), the augmented reality trigger of Rodriguez modified by Kiliccote may be provided with payload identification information stored in the data set as taught by Kiliccote, or alternatively as an obvious variant, providing the payload of an alternate reality experience stored in the data set, in order to yield the expected result of providing the augmented reality experience along with the pose information (Rodriguez: ¶608, ¶614).
Regarding claim 3, Rodriguez modified by Kiliccote teaches the method of claim 2 above and further teaches wherein the data set includes information to combine the plurality of Data Code portions (Kiliccote: ¶60 - index).
Regarding claim 4, Rodriguez modified by Kiliccote teaches the method of claim 1 above and further teaches wherein the Data Code comprises a linear code (Rodriguez: ¶614 - barcode implies a code made of bars, as known in the art).  
Regarding claim 5, Rodriguez modified by Kiliccote teaches the method of claim 1 above and further teaches wherein the Data Code comprises a matrix code (Rodriguez: ¶614; Kiliccote: Fig. 14
Regarding claim 6, Rodriguez modified by Kiliccote teaches the method of claim 1 above and further teaches wherein the Data Code comprises a QR code (Rodriguez: ¶614).  
Regarding claim 7, Rodriguez modified by Kiliccote teaches the method of claim 1 above and further teaches wherein each of the Data Code portions are components of a composite Data Code (Kiliccote: ¶57 - composite).  
Regarding claim 8, Rodriguez modified by Kiliccote teaches the method of claim 1 above and further teaches wherein each of the Data Code portions comprise an independent Data Code (Kiliccote: ¶57 - individually self consistent). 
 Regarding claim 9, Rodriguez modified by Kiliccote teaches the method of claim 1 above and further teaches wherein the Data Code is arranged to blend into the image to minimize visual identification of the Data Code by a viewer (Rodriguez: ¶284 - watermark; Fig. 12).  
Regarding claim 10, Rodriguez modified by Kiliccote teaches the method of claim 1 above and further teaches wherein the augmented reality trigger comprises grid pattern information used to locate the Data Code (Kiliccote: ¶42-¶46 - rectangular; Fig. 14).  
Regarding claim 11, Rodriguez modified by Kiliccote teaches the method of claim 1 above and further teaches placing a device in a first location to locate the augmented reality trigger, initiating the augmented reality experience (Rodriguez: ¶612), locating each of the Data Code portions, combining the Data Code portions, and processing the Data Code while the device remains in the first location (Kiliccote: ¶57).  
Regarding claim 12, Rodriguez discloses:
using an augmented reality trigger within the image to initiate an augmented reality experience (¶284; ¶474; ¶608, ¶614).
Rodriguez does not explicitly disclose locating Data Code in an image; processing the Data Code, wherein the augmented reality experience includes a location information of the Data Code.  
Kiliccote teaches: locating Data Code in an image; processing the Data Code, wherein a trigger includes a location information of the Data Code (¶57).  
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the augmented reality trigger of Rodriguez as the composite barcode taught by Kiliccote in order to increase data and to aid in successfully recognizing and reliably decoding the barcode (Kiliccote: ¶47).
Regarding claim 13, Rodriguez modified by Kiliccote teaches the method of claim 1 and further teaches the data set including the location information to locate the Data Code (Kiliccote: ¶57).
Rodriguez modified by Kiliccote, as applied to claim 12 above, does not explicitly teach wherein the augmented reality experience is stored in a data set.
Rodriguez teaches: sensing identification information (e.g., from an RFID or NFC chip on the device, or from a barcode or watermark on associated signage) (¶314).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that since “In accordance with this second aspect, the augmented reality experience may be stored in a data set. The data set may be stored on a device such as smartphone, tablet computer or any other augmented reality enabled device. The data set may be stored in a cloud-based storage system” (see Specification, [0018]), the augmented reality trigger of Rodriguez modified by Kiliccote may be provided with payload identification information stored in the data set as taught by Kiliccote, or alternatively as an obvious variant, providing the payload of an alternate reality experience stored in the data set, in order to yield the expected result of providing the augmented reality experience along with the pose information (Rodriguez: ¶608, ¶614).
Regarding claims 14-17
Regarding claim 18, Rodriguez discloses:
placing a device in a first location (¶612);
performing a scan of an image to read an augmented reality trigger (¶612);
initiating an augmented reality experience in response to the augmented reality trigger (¶284; ¶474; ¶608, ¶614).
Rodriguez does not explicitly disclose performing a scan of an image to also read a Data Code within the image; processing information contained in the Data Code, wherein location information of the Data Code within the image is generated by the augmented reality trigger such that the device can locate the Data Code during the scan from the first location.
Kiliccote teaches: performing a scan of an image to read a Data Code within the image; processing information contained in the Data Code, wherein location information of the Data Code within the image is generated by a trigger such that the device can locate the Data Code during the scan from the first location (¶57).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the augmented reality trigger of Rodriguez as the composite barcode taught by Kiliccote in order to increase data and to aid in successfully recognizing and reliably decoding the barcode (Kiliccote: ¶47).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 20190325279 A1) discloses uniquely identifiable articles. Skidmore (US 20190244431 A1) discloses (Fig. 5E) methods, devices, and systems for producing augmented reality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C LY/Primary Examiner, Art Unit 2887